DETAILED ACTION
This action is in response to the preliminary amendment filed 8/27/2021.  No claims are currently amended.  Claim 1 has been canceled.  Claims 2-16 are newly added.  Presently, claims 2-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/24/2022 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 6/29/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “The coupling system of claim 5” in line 1.  Claim 5 appears to depend from claim 5.  It is unclear as to the metes and bounds of the limitations of claim 5 and, therefore, claim 5 is indefinite.  It appears that claim 5 should depend from claim 4 since claim 4 provides proper antecedent basis for the limitation of “the quick disconnect clip member” in claim 5, line 1.  Claim 5 will be treated as if claim 5 depends from claim 4.  
Clarification and appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 7-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compton et al. (US 5113657).
Regarding claim 2, the Compton et al. reference discloses a low-spill coupling system (see figure 6), comprising: 
a male coupling device (46) configured to releasably mate within a female coupling device (44), wherein the male coupling device includes: 
a male insert body (50) defining a front face (153), an exterior circumferential surface (considered the exterior circumferential surface of the male insert body 50) of the male coupling device extending continuously rearward for a first axial length (considered the axial length along the exterior of the male insert body 50 that extends from the front face 153 to the groove 156) from the front face to an exterior circumferential shoulder (considered the shoulder at the groove 153) of an exterior circumferential groove (153), a circular front opening (140) at the front face of the male coupling device, and an interior fluid passageway (128) which has a first bore diameter (considered the bore diameter of the opening 140) extending continuously rearward from the front face to an interior shoulder (138) tapering to a larger second bore diameter (considered the diameter of the bore of the of the chamber 128) that extends continuously rearward for a majority of an overall axial length of the male coupling device; 
a rear terminal (it is considered that the end of the main insert body 50 that widens to receive the insert 52 constitutes the rear terminal end) located at a rear end of the male insert body (see figure 6) and defining a maximum lateral width of the male coupling device (it is considered that the rear terminal end of the male insert body 50 defines a maximum lateral width as depicted in figure 6); and 
a valve member (134) that is longitudinally slidable within the male insert body and configured to abut the interior shoulder (see figure 6), the valve member having a valve seal (146) mounted thereto and having a frontmost valve face (148), wherein the valve member is spring biased (via the spring 150) toward the front face so that the frontmost valve face is parallel with the front face of the male insert body (see figure 6 for the front face of the male insert body and the front face of the frontmost valve face being parallel) and the valve seal (146) releasably engages with the first bore (140) diameter of the male insert body, and wherein valve member has a maximum axial length that is less than the first axial length extending from the front face to the exterior circumferential shoulder (see figure 6 for the maximum axial length of the valve member 134 being less than the distance from the front face 153 of the male insert body to the shoulder 156).  
The Compton et al. reference does not expressly disclose wherein the valve member has a frontmost valve face with a diameter greater than half a diameter of the exterior circumferential surface of male insert body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the valve member of Compton et al. to have the frontmost valve face to have a diameter greater than half a diameter of the exterior circumferential surface of the male insert body since it has been held that “where the only different between the prior art and the claims was a recitation of relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the valve member of the Compton et al. reference would not operate differently with the claimed frontmost valve face to have a diameter greater than half a diameter of the exterior circumferential surface of the male insert body diameter and since the change in the diameter of the frontmost valve face relative to the diameter of the exterior circumferential surface of the male insert body would only serve to adjust the amount of flow through the male coupling device in the open condition.

In regards to claim 7, the Compton et al. reference discloses wherein the exterior circumferential surface defined by the male insert body (50) of the male coupling device is configured to slidably engage the interior bore (48; see figure 5) of the female coupling device, and the valve seal (146) of the male coupling device is positioned radially inward of the exterior circumferential surface defined by the male insert body of the male coupling device (see figure 6).  

In regards to claim 8, the Compton et al. reference discloses wherein valve seal (146) is the forward-most seal of the male coupling device closest to the front face of the male coupling device (see figure 6).  

In regards to claim 9, the Compton et al. reference discloses wherein the male coupling device further comprises a ring seal (see figure 6 for the seal located between the male body insert 50 and the insert 52) position at the rear terminal of the male coupling device.  

In regards to claim 10, the Compton et al. reference discloses wherein the valve seal (146) is located forward of the exterior circumferential shoulder (156) of the male insert body while all other seals of the male coupling device are located rearward of the exterior circumferential shoulder of the male insert body (see figure 6).  

In regards to claim 11, the Compton et al. reference discloses wherein the rear terminal of the male coupling device defines a rear terminal central bore (56) axially aligned with the interior fluid passageway defined by the male insert body of the male coupling device, and a maximum diameter of the rear terminal central bore is smaller than the larger second bore diameter of the interior fluid passageway defined by the male insert body of the male coupling device (see figure 6).  

In regards to claim 15, the Compton et al. reference discloses wherein male coupling device comprises multiple ring seals (considered the seal 146, and the seal located between the male body insert 50 and the insert 52; see figure 6), and all of the multiple ring seals (considered the seal located between the male body insert 50 and the insert 52 as depicted in figure 6) of the male coupling device are located rearward of the exterior circumferential shoulder of the male insert body except the valve seal (146) is located forward of the exterior circumferential shoulder of the male insert body (see figure 6).  
Claim(s) 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compton et al. (US 5113657) as applied to claim 2 above, and further in view of Tiberghien et al. (US 8201853).
In regards to claim 3, the Compton et al. reference discloses the female coupling device (44), wherein the female coupling device is configured to releasably receive the male coupling device in a pre-coupled position, a partially-coupled position, and a fully-coupled position (it is that the interaction of the male coupling device and the female coupling device traverses a pre-coupled position, a partially-coupled position and a fully coupled position during insertion of the male coupling device into the female coupling device), and wherein the female coupling device includes: 
a female main body (47) defining a maximum exterior circumferential surface of the female coupling device (considered the maximum exterior circumferential surface of the female main body 47), a female opening (126) at a front-most face (considered the face of the female main body that faces the male insert body 50 in figure 6) of the female coupling device that is configured to receive the front face and exterior circumferential surface of the male coupling device (see figure 6 for the female main body 47 receiving the male insert body 50), and an interior bore (48) configured for fluid communication with the interior fluid passageway of the male coupling device; 
a forward bore seal (116) seated in a forward groove (118) along the interior bore and radially inward from the maximum exterior circumferential surface of the female coupling device (see figure 6); 
a stem (78) that includes a stem head (considered the combination of 94, 96 and 100) carrying a stem seal (98) and defining a stem front face (at 100) that is oriented toward the front-most face of the female coupling device (see figure 6); 
a rear bore seal (112) positioned rearwardly of the forward bore seal in a rear groove (114) along the interior bore of the female main body and positioned radially outward of the stem seal (it is considered that the rear bore seal 112 has a larger diameter than the stem seal 98 wherein both the stem seal 98 and the rear bore seal 112 are centered about the longitudinal axis of the stem 78); and 
a movable sleeve (92) slidable within the interior bore (the sleeve 92 is slidable within the chamber 90) relative to the stem head so that the stem seal is releasably engageable with an interior circumferential sleeve surface (106) of the sleeve, wherein the movable sleeve (92) is slidable in a longitudinally rearward direction (see figure 5 for the movable sleeve 92 being moved in the longitudinal rearward direction when compared to the position of the movable sleeve 92 depicted in figure 6), wherein the stem seal is spaced apart from the movable sleeve and the male coupling device in response to the female coupling device releasably receiving the male coupling device in the fully- coupled position (see figure 5 for the movable sleeve 92 being spaced from the stem seal).  
The Compton et al. reference does not disclose wherein the movable sleeve is slidable in the longitudinally rearward direction to simultaneously disengage from the stem seal and the rear bore seal in response to movement of the male coupling device from the pre-coupled position toward the partially-coupled position.
However, the Tiberghien et al. reference teaches a coupling element including a female coupling device (4) having a female main body (16), a female opening (32) at a front-most face (142) of the female coupling device that is configured to receive the front face and exterior circumferential surface of the male coupling device (see figure 3), and an interior bore (18) configured for fluid communication with the interior fluid passageway of the male coupling device; a stem (26) that includes a stem head carrying a stem seal (30) and defining a stem front face that is oriented toward the front-most face of the female coupling device (see figure 1); a rear bore seal (28) positioned in a rear groove (see figure 1) along the interior bore of the female main body and positioned radially outward of the stem seal (see figure 1 for the seal 28 being located radially outward from the seal 30); a movable sleeve (22) slidable within the interior bore relative to the stem head so that the stem seal is releasably engageable with an interior circumferential sleeve surface (see figure 3 for the movable sleeve 22 being spaced from the seal 30) of the sleeve and wherein the movable sleeve (22) is slidable in a longitudinally rearward direction to simultaneously disengage from the stem seal and the rear bore seal in response to movement of the male coupling device from the pre-coupled position toward the partially-coupled position (see the position depicted in figure 3) wherein the stem seal and the rear bore seal are radially aligned so that the movable sleeve simultaneously disengages with the stem seal and the rear bore seal during movement of the movable sleeve (see figure 3).
The substitution of one known element (the rear bore seal and the stem seal being radially aligned as shown in Tiberghien et al.) for another (the rear bore seal and the stem seal as shown in Compton et al.) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the location of the rear bore seal to be radially aligned with the stem seal shown in Tiberghien et al. would have yielded predictable results, namely, a sealing between the movable sleeve and the rear bore seal and the stem seal that would be released simultaneously to promote a low-spill coupling.

In regards to claim 4, the Compton et al. reference of the combination of the Compton et al. reference and the Tiberghien et al. reference discloses wherein the female coupling device (Compton et al.: 44) comprises a quick disconnect clip member (Compton et al.: 154) configured to releasably lock the male coupling device in the full-coupled position.  

In regards to claim 6, the Compton et al. reference of the combination of the Compton et al. reference and the Tiberghien et al. reference discloses wherein the female coupling device (Compton et al.: 44) further comprises a second terminal (Compton et al.: 52) connectable with a first fluid line (Compton et al.: 54), the second terminal being attached to the female main body opposite from the front-most face of the female main body (Compton et al.: see figure 6). 




Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compton et al. (US 5113657) in view of Tiberghien et al. (US 8201853) as applied to claim 3 above, and further in view of Schmidt (US 7434842).  Claim(s) 5 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 5, the Compton et al. reference of the combination of the Compton et al. reference and the Tiberghien et al. reference does not disclose wherein the quick disconnect clip member comprises: a push tab defining a laterally outermost surface of the female coupling device, and a slidable plate movably mounted to the female main body and extending transversely from the push tab such that the slidable plate defines a front-most surface of the clip member closest to the front-most face of the female main body, wherein the quick disconnect clip member is spring biased to urge the slidable plate into a releasable locking engagement with the exterior circumferential groove the male coupling device.  
However, the Schmidt reference teaches a quick disconnect connector having a female coupling device (300) having a female main body (314) and a quick disconnect clip member (100) wherein the quick disconnect clip member comprises: a push tab (118) defining a laterally outermost surface of the female coupling device (see figure 5B), and a slidable plate (116) movably mounted to the female main body and extending transversely from the push tab such that the slidable plate defines a front-most surface of the clip member closest to the front-most face of the female main body, wherein the quick disconnect clip member is spring biased (by the spring 320) to urge the slidable plate into a releasable locking engagement with the exterior circumferential groove the male coupling device in order to provide quick connection / disconnection of tubings in pressured fluid conveyance conditions (col. 1, lines 9-14).  
The substitution of one known element (the quick disconnect clip member as shown in Schmidt) for another (the clip member as shown in Compton et al. of the combination of the Compton et al. reference and the Tiberghien et al. reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the quick disconnect clip shown in Schmidt would have yielded predictable results, namely, a mechanism to provide quick connection / disconnection of tubings in pressured fluid conveyance conditions.
Further, the Bassaco reference (US 20110067225) teaches that the retainer clip of the connectors similar to the Compton et al. reference (see figure 1 of the Bassaco reference) are somewhat cumbersome and that a connector that facilitates both connecting and disconnecting the male and female coupling devices is desirable (see Bassaco paragraphs [0006]-[0007]).

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compton et al. (US 5113657) as applied to claim 2 above, and further in view of Nix (US 4991627).
In regards to claim 12, the Compton et al. reference discloses wherein a ring seal (equivalent to seal 73) is located between an insert (52) and the rear terminal.
The Compton et al. reference does not disclose wherein the male insert body is a one-piece main body of the male coupling device, and the rear terminal is mounted to the one-piece main body with a ring seal therebetween. 
However, the Nix reference teaches a male coupling device (46) having a main insert body (49) and a rear terminal (116) wherein the main insert body is a one-piece main body and the rear terminal is mounted to the one-piece main body with a ring seal therebetween.
The substitution of one known element (the rear terminal of the male coupling being a separate component that is mounted to the one-piece main body as shown in Nix) for another (the rear terminal being integrated with the main body as shown in Compton et al.) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the rear terminal being mounted to the one-piece main body shown in Nix would have yielded predictable results, namely, a manner in which to replace the rear terminal during maintenance.  Further, it is considered that the Compton et al. reference teaches the placement of a ring seal between the main body and an additional component at the rear terminal.
In regards to claim 13, the Nix reference of the combination of the Compton et al. reference and the Nix reference discloses wherein the larger second bore diameter (Nix: 122) extends continuously rearward from the interior shoulder to the rear end of the one-piece main body.  
In regards to claim 14, the Nix reference of the combination of the Compton et al. reference and the Nix reference discloses wherein the rear terminal of the male coupling device defines a rear terminal central bore (Nix: 120) axially aligned with the interior fluid passageway (Nix: 122) defined by the one-piece main body of the male coupling device, the rear terminal central bore having a maximum diameter that is smaller than the larger second bore diameter of the interior fluid passageway defined by the one-piece main body of the male coupling device (Nix: see figure 6).  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compton et al. (US 5113657) as applied to claim 2 above, and further in view of Tiberghien (US 7044161).
In regards to claim 16, the Compton et al. reference does not disclose wherein the exterior circumferential shoulder of the male insert body is positioned closer to the front face of the male insert body than to a rear face of the rear terminal.  
However, the Tiberghien reference teaches a male coupling (B) having a male insert body (101) wherein an exterior circumferential shoulder (115) is positioned closed to the front face (116) than to a rear face of a rear terminal (end at 101a).
The substitution of one known element (the positioning of the exterior circumferential shoulder of the male insert body as shown in Tiberghien) for another (the positioning of the exterior circumferential shoulder as shown in Compton et al.) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the placement of the exterior circumferential shoulder of the male insert body of the male coupling device to be closer to the front face of the male insert body than a rear face of the rear terminal as shown in Tiberghien would have yielded predictable results, namely, needing to insert the male coupling device less into the female coupling device before fully connecting male coupling device to the female coupling device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/CRAIG J PRICE/Primary Examiner, Art Unit 3753